Mr. Justice Audrey
delivered the opinion of the court.
The fiscal of the District Court of Ponce filed an information in said district court against Angel Buiz, alias Mora, charging that while said Mora was doing convict labor on the road works of the Barceloneta highway in the judicial district of Arecibo on March 18, 1912, he wilfully and unlawfully deserted from said works, the information alleging further that when he made his escape he was lawfully confined in the penitentiary of San Juan, P. B., by virtue of a sentence pronounced October 31, 1891, by the District Court of the judicial district of Ponce after a trial on the charge of larceny, said sentence being confinement for four years, six: months and one day in the penitentiary, and that he was temporarily present on the Barceloneta highway.
In his information the fiscal asked the court to cause .a warrant to be issued by the secretary for the arrest of the accused to answer to said charge made against him, and on July 2, 1912, the court entered an order refusing the warrant of arrest and' dismissing the case on the ground that it had no jurisdiction to take cognizance of the offense with which the accused was charged, for the following reasons: (a) Because according to the information the offense was not com*91mitted within the jurisdiction of the court, and (b) because there is no valid or enforceable statute punishing such an offense. In support of his decision the judge wrote an extensive opinion.
That decision was appealed from to this court by the fiscal of the court below and the appeal was prosecuted here by the fiscal of this court, who both in his statement of the main facts of the case and in his oral argument dealt at length with the constitutionality of the law, and after alleging that the District Court of Ponce had jurisdiction to take cognizance of the case because it was that court which rendered the original judgment against Angel Euiz, alias Mora, he closed by praying the court to reverse the decision appealed from.
Although the court below maintains that it had no jurisdiction in this case owing to the unconstitutionality of the statute, as stated in the second reason for dismissing it, this ground, as a matter of fact, does not deprive it of jurisdiction, hut simply shows that the offense charged is not punishable by law. Therefore, the two reasons or grounds upon which the judge based his opinion, that the court had no jurisdiction in this case, involve two distinct and separate questions: One that the offense was not committed within his district and the other that if it had been, the offense charged is not punishable by law.
Having made this plain, the first question that comes up and that must be decided is whether or not, as a matter of fact, the District Court of Ponce had jurisdiction to take cognizance of the offense charged against the accused, the escape sought to he punished having taken place in Barceloneta which is within the judicial district of Arecibo.
. Section 152 of the Penal Code, which anticipates and punishes the escape of a person from the prison where he may be serving a sentence, provides-that he shall he punished by a summary order of the competent court; and in view of the terms of the law the appellant maintains that the court which *92passed the sentence violated is the court of competent jurisdiction.
We have found nothing in the law or in the brief of appellant which supports that theory; on the contrary, section 8 of the Code of Criminal Procedure provides that the jurisdiction of an offense shall be in the district court of the district where the offense was committed. Section 82 of the same code, paragraphs 1 and 4, provides that the information is sufficient if it can be understood therefrom that- it has been entitled in a court having authority to receive it, and that the offense was committed at some place within the jurisdiction of the court, except where the act, though done without' the local jurisdiction of the court, is triable therein. Therefore the general rule is that all offenses shall be tried in the district within which they were committed, except where the law expressly confers jurisdiction upon a court to try offenses committed outside, its territory. And since the case at bar does not come within any of the exceptions expressly mentioned in the statutes it is covered by the general rule given in said section 8; consequently the act alleged to constitute an offense having been committed on the Barceloneta highway, which is not within the jurisdiction of the District Court of Ponce, this latter court lacks jurisdiction to take cognizance of the offense with which Angel Euiz, alias Mora, was charged.
The court in which the information was filed being, therefore, without jurisdiction it would be idle for us to consider the second ground upon which the judge of the court below based the decision appealed from, the discussion of which ground would have been pertinent had the case be,en the reverse; but let it be understood that our refraining from considering this point in this instance does not imply either our assent or dissent from the opinion of the court below thereon.
, , For the reasons ^stated in this opinion the decision appealed from should be affirmed.

Affirmed.

*93Chief Justice Hernández, and Justices Wolf and del Toro concurred.
Mr. Justice MacLeary signed stating that, he concurred in the judgment only.